COBB, Judge,
concurring specially.
I concur in the result reached by the majority based upon the issues and arguments presented in this case. The appellant has not challenged the constitutionality of the 1988 amendment of section 475.-011(5), Florida Statutes by Chapter 88-20, Laws of Florida. I cannot readily agree with the majority’s confident assertion that it is reasonable for the state legislature to prohibit the owner of private property from compensating his property manager (other than a licensed broker or salesman) via commission rather than salary. The reasonableness of that proscription seems dubious to me, and I would leave determination of that constitutional issue for future *712resolution at such time as it is directly raised and argued to us.